DETAILED ACTION
	This is in response to communication received on 2/24/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 11/2/18, 1 /25/19, 7/29/19, 12/2/19, 3/6/20, and 9/29/20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/21 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities: the claim 1 has been amended to include the limitation of one or more inject heads which appears to be a misspelling of the term ‘inkjet heads’ used previously in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414), SHI (US PGPub 2015/0275040) and Claes et al. US PGPub 2006/0092254 hereinafter CLAES as evidenced by 1-Methoxy-2-Propanol on claims 14-16, 18-20 and 22 is withdrawn because the independent claim 14 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414) in view of SHI (US PGPub 2015/0275040), Claes et al. US PGPub 2006/0092254 hereinafter CLAES as evidenced by 1-Methoxy-2- Propanol and HILL (US PGPub 2008/0211866) on claim 17 is withdrawn because the independent claim 14 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over HEYS (US PGPub 2004/0191414) in view of SHI (US PGPub 2015/0275040), Claes et al. US PGPub 2006/0092254 hereinafter CLAES as evidenced by 1-Methoxy-2- Propanol and DERFUSS (US PGPub 2013/0113134) on claim 21 is withdrawn because the independent claim 1 has been amended.
Claim 14-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by Compound Summary 1-Butanol by PubChem.
As for claim 14, HEYS teaches "The present invention relates to transparent articles and more particularly to a method of producing transparent articles having a coating thereon" (paragraph 1, lines 1-3) and "Optionally the transparent substrate may also be provided with an opaque boarder formed of appropriately pigmented resin" (paragraph 28, lines 5-7), i.e. a method of producing a coated opaque article.
the method comprising a) applying from one or more inkjet heads a coating composition ... to a surface of a transparent or opaque article to be coated.
HEYS teaches "The resin to be applied by the jet printer is preferably formulated as a solution or suspension in an appropriate carrier liquid" (paragraph 17, lines 1-3), i.e. wherein the coating composition comprises a solvent.
HEYS is silent on the coating composition comprising at least 30 wt% of solvent. 
HEYS does teach "Various types of resin may be applied by the technique of the invention, e.g. polyurethanes, acrylates siloxanes, acrylics and combinations thereof” (paragraph 18, lines 1-3).
LOCCUFIER teaches “Furthermore, the inkjet inks may also contain polymerizable oligomers. Examples of these polymerizable oligomers include epoxy acrylates, aliphatic urethane acrylates, aromatic urethane acrylates, polyester acrylates, and straight-chained acrylic oligomers” (paragraph 109). 
LOCCUFIER further teaches “The radiation curable inkjet ink may contain as a solvent, water and/or organic solvents… preferably being present in a concentration between 10 and 80 wt %, particularly preferably between 20 and 50 wt %, each based on the total weight of the radiation curable inkjet ink” (paragraph 161), i.e. a range that overlaps with a coating composition comprising at least 30 wt% of solvent.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a coating composition that overlaps with a coating composition comprising at least 30 wt% of solvent in the process of HEYS because LOCCUFIER teaches that such a solvent composition was used to form radiation curable inkjet ink formulations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer and then through a drying tunnel" (paragraph 20, lines 1-2), i.e. drying the coating composition. 
HEYS is silent on drying the coating composition for at least 30 seconds.
HUGI teaches “Embodiments of the invention are related to a coating system and a method for coating a surface of a product” (paragraph 4, lines 1-3) and “In some embodiments, the droplet deposition assembly may be an inkjet printhead” (paragraph 6, lines 1-2).
HUGI further teaches “The effect of the time of travel of a coated substrate in the drying/ evaporation unit (or the speed of the conveyor moving the coated substrate through the drying/evaporation unit) according to some embodiments of the present invention was also examined” (paragraph 68) and “It is clearly seen that the longer the substrate stays in the drying/evaporation unit, the lower is the haziness grade (showing better resistance to abrasion). The explanation may be that the longer the coating stays in the drying/evaporation unit, the higher is the percentage of evaporation of the solvents and the higher is degree of crosslinking” (paragraph 69, lines 7-12).
Discovery of optimum value of result effective variable in known process is ordinarily within the skill of the art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer and the through a drying tunnel and a curing station ... Finally the curing station effects crosslinking of the resin (preferably by uv curing) to form a coherent coating thereof on the transparent substrate" (paragraph 20), i.e. curing the coating composition to form a cured coating.
HEYS is silent on the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof, the solvent has a boiling point in a range of 80°C to 150°C,  the coating composition has a viscosity of from 5 to 20 cp at 25°C.
LOCCUFIER teaches “Suitable organic solvents include alcohol, aromatic hydrocarbons, ketones, esters, aliphatic hydrocarbons, higher fatty acids, carbitols, cellosolves, higher fatty acid esters. Suitable alcohols… 1-butanol” (paragraph 163, lines 1-5), i.e. wherein the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof.
LOCCUFIER is silent on the boiling point of the solvents. However, as shown above, does teach using 1-butanol. As shown in Compound Summary 1-Butanol is taught to have a boiling point of around 117⁰C (see page 7) which falls within the the solvent has a boiling point in a range of 80⁰C to 150⁰C.
LOCCUFIER further teaches “Most inkjet applications require inkjet inks with a low viscosity, usually lower than 100 mPa.s” (paragraph 69, lines 4-6), i.e. a range that overlaps with the coating composition has a viscosity of from 5 to 20 cp at 25°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the solvent is selected from the group consisting of an alcohol, an ether, a ketone, and combinations thereof, the solvent has a boiling point in a range of 80°C to 150°C, the coating composition has a viscosity of from 5 to 20 cp at 25°C in the process of HEYS because LOCCUFIER teaches that such parameters were well-known and necessary components of a inkjet formulation.
HEYS further teaches "Optionally the transparent substrate may also be provided with an opaque boarder formed of appropriately pigmented resin. The boarder may be applied to the same side as, or opposite side to, that to which the transparent coating has been applied" (paragraph 28, lines 5-9), i.e. when the article to be coated is a transparent article, an opaque coating is applied to another surface of the article after step c).
HEYS is silent on wherein the distance between the one or more inject heads and the surface of the article to be coated is in the range of from 2 to 20 mm.
HUGI teaches “the droplet deposition assembly may be an inkjet printhead. In some embodiments, the distance between a lace of droplet deposition assembly facing the surface and the surface may be between 0.5-10 mm” (paragraph 6) and “The optimal distance of the deposition head from the surface was tested. In some wherein the distance between the one or more inject heads and the surface of the article to be coated is in the range of from 2 to 20 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the inkjet head of HEYS have a distance between the one or more inject heads and the surface of the article to be coated that overlaps with the range of from 2 to 20 mm because HUGI teaches that such a range products good coating features.
As for claim 15, HEYS "The thickness of the rein coating will depend on the intended application of the substrate and/or the nature of the coating but will generally be in the range of 5 to 100 microns, more preferably 5 to 50 microns" (paragraph 21, lines 1-4), i.e. a range that overlaps with wherein the cured coating has a thickness in the range of from 3 to 50 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 16, HEYS is silent on wherein the coating composition has a viscosity in the range of from 7 to 12 cp at 25°C.
LOCCUFIER further teaches “Most inkjet applications require inkjet inks with a low viscosity, usually lower than 100 mPa.s” (paragraph 69, lines 4-6), i.e. a range that overlaps with the coating composition has a viscosity of from 5 to 20 cp at 25°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the coating composition has a viscosity of from 5 to 20 cp at 25°C in the process of HEYS because LOCCUFIER teaches that such parameters were well-known and necessary components of a inkjet formulation.
As for claim 19, HEYS teaches "a surface coating of a transparent resin wherein the resin is applied to the base substrate by means of a jet printer" (paragraph 7, lines 4-6) and "The coating that is applied may for example be one which improves the abrasion resistance of the base substrate (a so-called "hardcoat")" (paragraph 12, lines 1-3), i.e. wherein the coating composition is a transparent colorless hardcoat composition.
As for claim 20, HEYS further teaches "A particularly preferred embodiment of the method of the invention comprises feeding transparent articles in succession to the jet printer and then through a drying tunnel and a curing station ... Finally the curing station effects cross-linking of the resin (preferably by uv curing) to form a coherent coating thereof on the transparent substrate" (paragraph 20), i.e. wherein step c) comprises curing the coating composition by UV.
As for claim 22, HEYS further teaches "Optionally the transparent substrate may also be provided with an opaque boarder formed of appropriately pigmented resin. The boarder may be applied to the same side as, or opposite side to, that to which the transparent coating has been applied" (paragraph 28, lines 5-9; emphasis added), i.e. wherein the article to be coated comprises a transparent body having an obverse surface and a reverse surface, and the reverse surface comprises an opaque coating, and step a) further comprises applying the coating composition to the obverse surface  of the article.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by 1-Butanol by ChemicalBook as applied to claim 14 above, and further in view of SHI (US PGPub 2015/0275040).
As for claim 18, HEYS, LOCCUFIER, and HUGI are silent on wherein the solvent is 1-methoxy- 2-propanol.
SHI teaches "A radiation-curable hard-coat composition includes a principal resin that includes multi-(meth)acrylate functionalized oligomers or polymers and a free radical-polymerization initiator" (abstract, lines 1-4) and "The large variety of solvents enables flexibility in tuning the viscosity of the radiation curable hard-coat composition for various coating techniques including, for example, inkjet printing" (paragraph 55, lines 15-17).
SHI teaches "In one or more embodiments of the present invention, solvents that may optionally be used in the radiation curable hard-coat composition may include, but 
It would have been obvious to one of ordinary skill in the art to use the solvent of SHI for the hard coat composition of HEYS, LOCCUFIER and HUGI because SHI teaches that such a solvent allows for the tuning of the viscosity of a composition for particular coating techniques.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over HEYS (US PGPub 2004/0191414) in view of Loccufier et al. US PGPub 2006/0014848 hereinafter LOCCUFIER and Hugi et al. US PGPub 2017/0209877 hereinafter HUGI as evidenced by 1-Butanol by ChemicalBook as applied to claim 14 above, and further in view of DERFUSS (US PGPub 2013/0113134).
As for claim 21, HEYS teaches "The method of the invention may for example be used to produce a window (for a mobile phone or other item with a display device) from a pre-moulded transparent substrate" (paragraph 28, lines 1 -3) and "The invention is particularly applicable to the application of coatings onto base substrates of a plastics material which may be a thermoplastics or thermoset material. Examples of suitable plastics include polycarbonates" (paragraph 16, lines 1-4), i.e. wherein the article to be coated is formed from ... moulded acrylic or polycarbonate.
HEYS, LOCCUFIER, and HUGI are silent on the injection moulding.
DERFUSS teaches "The invention relates to an apparatus and a process for producing ... polymer mixtures comprising polycarbonates and optionally elastomers, 
It would have been obvious to one of ordinary skill in the art to use injection moulding to form the moulded polycarbonate substrate of HEYS because DERFUSS teaches that such a process was used to form such moulded polycarbonate. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-16, and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717